NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANNE WHITEM.AN,
Petitioner,
V.
DEPARTMENT OF TRANSPORTATION,
Respondent. `
2011-3165 .
Petiti0n for review of the Merit Systems Protection
B0ard in case no. I)A1221090106-W-2.
ON MOTION
ORDER
The Depart1nent of Transportation moves for a 30-day
extension of time, until January 4, 2012, to file its re-
sponse brief. Anne Whiteman opposes
Up0n consideration thereof
IT IS ORDERED THATf

WHITEMAN V. TRANSPORTATION
The motion is granted
]]EC 0 7 2011
Date
cc: Steven L. Herrick, Esq.
Stacey K. Grigsby, Esq.
s21
2
FOR THE COURT
/s/ J an H0rbal__\;
J an H0rbaly
CIerk _
1 rn
l.8. COUR'T O.F§i-`*]l°EALS FOR
THE FEDER.AL C1RCU1T
050 07 2011
lAN l'iDRBALY